Case 1:15-cv-00662-TSE Document 165 Filed 12/11/18 Page 1 of 2

IN THE UNITED STATES DISTRICT COUR'I`
FOR THE DISTRICT OF MARYLAND

WIKIMEDlA FOUNDATION, )
P|aintiff, )

)

v. ) Case No. l:lS-cv-662

)

NATIONAL SECURITY AGENCY/ )
CENTRAL SECURITY SERVICE, et )
al., )
Defendants. )

ORDER

This matter is before the Court on defendants’ motion to seal their summary judgment
motion and on defendants’ motion to file an updated public version of their summary judgment
motion. Defendants originally filed their summary judgment motion under seal because it
included information produced by plaintiff during discovery that defendants believed was
plaintiffs confidential business information. Plaintiff has since clarified that there is no need to
seal defendants’ motion for summary judgment or the exhibits thereto. As such, the restrictive
markings designating the originally filed motion for summary judgment and accompanying
exhibits as protected and confidential are inaccurate. It is thus appropriate to maintain the seal on
the originally filed motion for summaryjudgment and accompanying exhibits, as the documents
contain inaccurate restrictive markings such as as “highly protected_attorneys’ eyes only.” It is
further appropriate to grant defendants leave to file an updated motion for summary judgment
and accompanying exhibits that do not include these inaccurate restrictive markings.

Defendants also request leave to exclude the final seven pages of Exhibit 3 in their new
filing. This request should be accommodated because the pages were included in defendants’

original filing in error.

Case 1:15-cv-00662-TSE Document 165 Filed 12/11/18 Page 2 of 2

Acoordingly, and for good cause,

lt is hereby ORDERED mm defendants motion to seal det`endants’ summary judgment
motion (Doc. 163) is GRANTED.

lt is further ORDERED that defendants’ motion for leave to tile an updated public
version ofde('endants` sealed motion for summary judgment (Doc. 164) is GRAN'I`ED.

The Cle!k of Court is directed to provide a copy of this Ordcr to all counsel of reoord.

Alexandria., Virginia
December ll_ 2018

/sl

T. s. Elus, 111 '
United States Dis ' Judge

